IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 IN RE: PETITION OF RETIRED JUDGE                 : No. 78 EM 2021
 FARLEY TOOTHMAN                                  :
                                                  :
                                                  :
 PETITION OF: FARLEY TOOTHMAN                     :


                                          ORDER



PER CURIAM

       AND NOW, this 6th day of December, 2021, the “Petition for Allowance of a

Subpoena,” seeking this Court’s permission to subpoena the Honorable Gerald R.

Solomon pursuant to Rule of Judicial Administration 1701, is DISMISSED.

       Rule 1701 specifies that, “[f]or purposes of this rule, judge and magisterial district

judge includes those judicial officers in active judicial service or senior status.” Pa.R.J.A.

1701(a). This provision has no apparent application to a subpoena that would be issued

on Judge Solomon, as that jurist’s term as a senior judge expired on December 31, 2020.